Wilde J.
delivered the opinion of the Court. The defendant is charged in the third count in the declaration, with openly and publicly slandering the plaintiff by charging him with the crime of larceny ; and whatever doubts may have heretofore existed as to the correctness of such a general mode of declaring, they are removed by the decision in the case of *372Whiting v. Smith, 13 Pick. 364. There is therefore no oh jection to the form of the declaration, and the law was correctly laid down by the Chief Justice at the trial, as to the evidence necessary to support such a general declaration The jury were instructed that, to maintain the action on the third count, it was necessary for the plaintiff to prove all the facts, which under a more special form of declaration must be set out, in order to maintain the action ; that the rule of evidence was not varied by the form of the declaration ; and that consequently the plaintiff must prove words actionable in themselves, or rendered so by reason of the existence of other facts, the reference to these facts, and the mode in which they were used. These instructions were clearly correct, and we cannot imagine how the law could be laid down with more precision.
We think also that the judge decided rightly in admitting the deposition, notwithstanding the defendant’s objections.
Foreign depositions may be admitted as evidence, or rejected, at the discretion of the court. Here it was proved to the satisfaction of the court, that the justice taking the deposition was an acting justice of the peace in the State of Rhode Island. This kind of proof has always been held good prima facie evidence of the appointment and qualification of a magistrate, so as to authorize him to take depositions. When the court have a discretion, presumptive proof, if satisfactory, is sufficient, although it may not be the best evidence that might be produced. As to the notice to the opposite party, of the time and place of taking the deposition, all that is required by the rule of court is, that the notice shall be sufficient to allow the party an opportunity to cross-examine the witness ; and the verbal notice correcting the mistake in the written notice, appears to the Court to be sufficient for that purpose.

Judgment according to verdict.